DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the claim amendments and remarks filed on 11/26/20. Claims 8-17 have been newly added. Claims 2 and 5-7 have been canceled. Claims 1, 3, and 4 have been amended. Claims 1, 3, 4, and 8-17 are pending rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the camera obscuration" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, and 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melcher USPA_20110199674_A1 in view of Mannheim Astete USPA_20170232713.
1.	Regarding Claims 1, 8-12, 14, 15, and 17, Melcher discloses a laminate (Title) that can be used as a windshield (paragraph 0004) comprising two glass layers (paragraph 0010, 0041; see elements A and C in Figures; corresponding to claimed outer and inner glass layers) with a PVB resin as a layer-forming material there-between (see “B1” in Figures; corresponding to claimed plastic bonding interlayer) (paragraphs 0010, 0074). Furthermore, Melcher discloses making a cutout to form an opening in said PVB film layer followed by a PVB insert (corresponds to claimed obscuration inlay) in placed into said opening (paragraph 0129). Melcher discloses that a camera can be placed behind it (paragraph 0086; corresponding to claimed camera obscuration). Given that Melcher discloses using at least one of said PVB resin layer-forming material, it would therefore 
2.	Melcher does not disclose the claimed limitation of an opaque inlay insert obscuration.
3.	Mannheim Astete discloses an obscuration having superior strength and optical quality for an automotive laminate (Title) wherein said obscuration is opaque and protects from harmful effects of UV, can hide the edges of coatings, bus bars, leads, and any other items that would detract from the appearance of the vehicle, along with the aesthetic requirement of having a dark black color and reflective glossy appearance (paragraph 0004).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the obscuration insert, of Melcher, by using an opaque insert, as disclosed by Mannheim Astete. One of ordinary skill in the art would have been motivated in doing so in order to obtain the aforementioned advantages in its invention.
5.	Regarding Claim 3, Melcher in view of Mannheim Astete suggests using a wedge-shaped interlayer in order to further improve double-image (Mannheim Astete: paragraph 0040).
6.	Regarding Claims 4, 13, and 16, Melcher in view of Mannheim Astete suggests using a camera obscuration and black frit band obscuration (Mannheim Astete: paragraph 0019, paragraph 0131) and the two are separate (Mannheim Astete: paragraph 0019).
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 4, 2021